Citation Nr: 0923772	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.

Entitlement to a compensable rating for left ear hearing 
loss.

Entitlement to a compensable rating for residuals of a shell 
fragment wound, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1950 to July 
1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The January 2007 rating decision also denied an increased 
rating for tinnitus and flat feet, denied service connection 
for diabetes mellitus, a right shoulder and arm disability 
and a skin condition, and awarded 20 percent ratings for 
frostbite of the left and right lower extremities.  

The Veteran submitted a Notice of Disagreement in April 2007 
disputing only the denial of service connection for right ear 
hearing loss and the denial of increased ratings for left ear 
hearing loss and residuals of a shell fragment wound, left 
eye.  Absent a NOD, a Statement of the Case and a Substantive 
Appeal, the Board does not have jurisdiction of those issues.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

Through his representative the Veteran expressed his desire 
for a hearing before a Decision Review Officer.  A hearing 
was scheduled for August 2007, but the Veteran did not 
report.  He has not offered an explanation for his absence or 
requested that his hearing be rescheduled.  Accordingly, the 
Board will review the Veteran's case as if he withdrew his 
request for a hearing.  See 38 C.F.R. § 20.704(d) (2008). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to compensable ratings for left ear 
hearing loss and residuals of a shell fragment wound, left 
eye, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed November 2005 rating decision denied service 
connection for a hearing loss of the right ear.  The Veteran 
did not appeal the rating decision as it pertained to his 
right ear and it is now final.  

2.  The evidence associated with the claims file subsequent 
to the November 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied service 
connection for a hearing loss of the right ear is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2008).

2.  The evidence received subsequent to the November 2005 
rating decision is not new and material, and the claim for 
service connection for right ear hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 1998, 
June 2002, September 2005, August 2006 and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  The 
August 2006 letter from the RO to the Veteran satisfies this 
requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
right ear hearing loss.  In general, service connection will 
be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
high frequency sensorineural hearing loss, when the disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008)

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's claim for service connection for right ear 
hearing loss was previously considered and denied by the RO 
on several occasions.  In an April 1998 rating decision the 
RO denied service connection for bilateral hearing loss, 
finding that there was no measurable right ear hearing loss.  
The Veteran was notified of that decision and of his 
appellate rights, but only appealed the issue of entitlement 
to service connection for his left ear hearing loss.  
Therefore, the decision as to the Veteran right ear hearing 
loss is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In August 2005 the Veteran filed to reopen his claim for, 
among other issues, service connection for right ear hearing 
loss.  The RO issued another rating decision in November 
2005, reopening the claim for right ear hearing loss but 
denying it on a de novo basis due to a negative nexus 
opinion.  The Veteran never submitted a Notice of 
Disagreement on this rating decision and therefore it too is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2006 the Veteran submitted another claim for right 
ear hearing loss and in January 2007 the RO denied this claim 
based on a lack of new and material evidence.  The Veteran 
submitted a Notice of Disagreement in April 2007, a Statement 
of the Case was issued and later that month the Veteran 
submitted a Substantive Appeal (VA Form 9).  Regardless of 
how the RO ruled on the question of reopening, the Board must 
decide the matter on appeal because reopening is a threshold 
jurisdictional question for the Board.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

At the time of the October 2005 VA examination, the veteran's 
hearing in the right ear was within normal limits.  The 
evidence associated with the claims file subsequent to the 
November 2005 rating decision consist of statements from the 
Veteran and a VA audiological examination in September 2006, 
confirming normal findings in the conversational range (1000 
to 4000 Hertz levels) and some hearing loss in the higher 
frequencies.  There was no nexus opinion relating any hearing 
loss to service.  

While this evidence is new, in that it was not previously of 
record at the time of the November 2005 rating decision, it 
is not material.  For example, this evidence does not 
demonstrate that right ear hearing loss was manifested during 
service or within one year of separation from service, does 
not show right ear hearing loss at a level outside of normal 
limits for VA purposes and does not contain a medical opinion 
that any right ear hearing loss is in any way related to 
service.  Thus, this evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that new and material evidence has not been 
submitted to reopen the previously denied claim.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for right ear hearing loss 
remains denied.  


REMAND

The Veteran has also claimed entitlement to compensable 
rating for left ear hearing loss and residuals of a shell 
fragment wound, left eye.  The Board's review of the claims 
file reveals that further action on these claims is necessary 
prior to final appellate review.

In October 2007, through his representative, the Veteran 
indicated that his service-connected left ear hearing loss 
and the residuals of a shell fragment wound, left eye, have 
become more severe since his last VA examination in September 
2006, nearly three years ago.  The United Stated Court of 
Appeals for Veterans Claims (the Court) has held that where a 
Veteran claims that a disability is worse than when 
previously rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992).

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for either his left eye or his 
left ear hearing loss since September 
2006.  If the Veteran indicates that he 
has received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The Veteran should be afforded the 
appropriate examinations to determine the 
nature and severity of both his left ear 
hearing loss and the residuals from a 
shell fragment wound of the left eye.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be completed.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


